Citation Nr: 1144940	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-45 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel B. Shinkle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to December 1969 and from March 1970 to March 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Chicago, Illinois VA Regional Office.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included with the claims file.  In January 2011, the Board remanded the matter for additional development. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

On March 2011 VA examination pursuant to the Board's remand the Veteran related that he had been unemployed, but not retired, for 1 to 2 years.  Regarding the reason for not being employed the examiner noted "SSD for back problems and military records".  The Board has been able to verify that the Veteran was awarded Social Security Administration (SSA) disability benefits from January 2010.  Copies of the SSA decision and the underlying medical records have not been secured for the record.  As the Board is unable to conclude that SSA records would not be relevant in regard to this claim, they must be secured.  

Additionally, at the September 2010 Travel Board hearing, the Veteran testified that he received ongoing VA treatment for his service-connected disabilities.  A review of the claims file found that the most recent VA treatment records in evidence are from January 2009.  Records of any VA treatment the Veteran has received for his service-connected disabilities since that time are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for his service-connected disabilities since January 2009.

2.  The RO should obtain copies of SSA's determination on the Veteran's claim for SSA disability benefits, and of the medical records on which such determination was based.  

3.  The RO should arrange for any further development suggested by the results of that sought above, and then readjudicate the matter on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

